On behalf of the Belize
delegation, I extend my congratulations to you, Sir, on your
election to the presidency. Your vast experience in
international affairs will greatly aid in our deliberations
during this fifth-fifth session of the Assembly. We are
enriched by the presence of our newest Member, the
Republic of Tuvalu; we welcome Tuvalu to our United
Nations family with the assurance of Belize's cooperation
and support.
The recently concluded Summit, which produced a
progressive and far-reaching resolution, has set the pace for
our deliberations during this general debate. Although the
goals are ambitious, their achievement is crucial to the
future of the United Nations. In his brief address to the
Summit, my Prime Minister stated:
“we are called to a new appointment with history: to
bring democracy to global governance, to share a
better and more productive future where all can live
in dignity and peace.” (A/55/PV.3)
Together with the goals put forward in the Declaration, this
sets before us an agenda for our way forward.
In moving forward, we must begin by rededicating
ourselves to upholding the fundamental principles of our
Charter, principles which seek freedom from fear and want
in a world where discrimination and hate are eradicated and
the right of all people to live peaceful, quality lives is
realized.
These ideas are as relevant today as they were 55
years ago. Despite the many advances we have made, many
of us continue to allow our differences to lead to conflict,
which results in overwhelming suffering and hinders
human development. We must avoid these costly conflicts,
for without peace we cannot grow.
At its inception, this institution recognized that peace
and the elimination of war were essential to human
development. Although we seem to have reduced the
likelihood of another global conflagration, we continue, at
the regional and local levels, to allow our differences to
divide us, resulting in overwhelming suffering, which
further hinders progress and development.
As a global institution, we must actively work to end
all conflict. Our peacekeeping efforts must therefore be
proactive and efficient. Our forces must protect innocent
women and children; provide refuge to those who seek to
promote principles of democracy; and rise up against rogue
individuals and organizations that threaten to undermine
democratic Governments. To achieve this, let us first
commit ourselves to reinforcing the preventive capacity of
the United Nations peacekeeping forces.
2

Belize regards peacekeeping operations as an
important component of the United Nations. We agree that
for our forces to be effective, they must be well equipped
and capable of defending themselves. We continue to meet
the financial commitments assigned to Belize based on the
principle of capacity to pay. We welcome the recent
Brahimi report, which is progressive and takes a
comprehensive look at our peacekeeping efforts. My
delegation supports the recommendations it advances.
Belize adheres to the principle of the peaceful
resolution of conflicts, and in this spirit continues to work
with Guatemala to arrive at a negotiated and peaceful
resolution of our differences. Belize will comply with the
recently agreed framework established through the
Organization of American States.
For some time now, this institution has engaged in a
conversation on development for the future and, more
specifically, on globalization. For developing countries,
globalization, as it exists today, poses serious concerns that
seem to fall on the deaf ears of those who continue to push
us along what is obviously a destructive path. While we
welcome the promises of this new economic order, we
continue to fear globalization in its current form, for what
we have seen so far is neither responsible nor sustainable. It
is not sustainable because those who lead the way seek only
the advancement of their personal interests.
The proponents of globalization advised that market
liberalization would lead to prosperity. We were
encouraged to transform our economies and create more
effective and efficient government. We have tried, and
continue to try, to do so. However, our call for assistance
with this transformation has not always been heard.
However, much of what has been asked of most of us, we
have done. The fact that today in Central America and the
Caribbean every nation is legislated by a democratically
elected Government and that we have opened our borders,
markets and lifestyles to others, demonstrates our
commitment to transparency and effective governance.
In Belize, we have done our part to ensure equitable
development. We enjoy a vibrant and working democracy
where 85 per cent of our voting population exercise their
franchise to vote; we have an open economy where all are
encouraged to participate; and we have formed partnerships
with civil society to address social needs and protect our
precious environment. We have been responsible, yet all
we see of globalization is the threat of the elimination of
our current economic sustenance. If this is the legacy of
globalization, then those of us who have suffered at the
hands of this new order must ask if globalization today is
responsible, if it is good. We continue to believe that it can
be.
(spoke in Spanish)
In the current economic order, small economies such
as ours can aspire to a productive future only if the
architects of this new modality provide us with the
necessary assistance. Developed countries must commit
themselves to a process of globalization that is not only
free, but fair. Just as they request the opening up of our
markets, such institutions and the administrators of
globalization must be more open, democratic and
representative. Thus, just as we work with civil society to
help us to deal with our political and social needs, they
must work together with the international civil agencies so
that the needs of the poorest can be provided for. We will
never achieve the objective of just world if poverty
continues to affect our people. The eradication of poverty is
our moral duty.
(spoke in English)
We agree that true sustainable development cannot
occur without the protection and preservation of our
environment. This must be a path that combines the efforts
of all nations. We in Belize understand that we have a
global responsibility to protect our natural resources. That
is why we are signatories to the Framework Convention on
Climate Change and are in the process of signing the Kyoto
Protocol. However, our efforts can be effective only if
others are equally committed. We encourage our developed
partners to continue to honour the commitments they made
in Rio to significantly reduce greenhouse gas emissions in a
timely manner. Currently, over 40 per cent of Belizean land
is under protected status, our precious coral reefs are
closely monitored and our tropical rain forests carefully
managed. Together with local non-governmental
organizations, we are seeking an adequate balance between
the protection of our natural resources and the fulfilment of
the development needs of our people, while agreeing that
our environmental protectionism must work in harmony
with our developmental needs.
Much has been accomplished over the past year. On
social issues, we reaffirmed our commitment to the
development of women during the Beijing + 5 conference.
The Copenhagen + 5 conference addressed the need for
greater social development and, together with our partners
in the Caribbean Community (CARICOM), Belize actively
participated in the Review Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons
3

(NPT). Belize continues to push for an end to the shipping
of nuclear waste through the Caribbean Sea.
These successes, however, should not distract us from
the suffering and injustices still being endured by millions
of people. In Africa the situation in Angola, Sierra Leone
and the Democratic Republic of the Congo concerns us.
The spread of the HIV/AIDS virus is alarming; we must do
what is necessary to assist those afflicted.
We are troubled by the situation in Timor. The
recent events, which resulted in the death of United
Nations peacekeeping personnel, were tragic. We also
learned of the death of another United Nations official
in Guinea. We condemn these acts, and join with the
Secretary-General in expressing our condolences to the
families of those who gave their lives for the cause of
peace.
Belize joins others in support of the Middle East
peace process. We continue to support the right of the
Palestinian people to self-determination. Likewise, we
call upon this Organization to recognize the desire of
the 23 million people of the Republic of China on
Taiwan for the opportunity to contribute and participate
in the work of this Organization and other international
bodies.
The Millennium Declaration, adopted by our
heads of State and Government, reminds us of our
responsibility to protect those fundamental values such
as freedom, equality, solidarity, tolerance, respect for
nature and responsibility. It calls for collective action
to be undertaken by developed and developing nations
to advance the cause of peace, protect our children and
preserve the planet for future generations. These are
goals that can be achieved through greater inclusion
and genuine concern for each other. We must find new
ways of thinking to help us reform these institutions,
which create inequality and therefore divide us. Let us
commit ourselves to reducing redundancy, eliminating
waste and refining our responsiveness to Member
needs, but let us do it quickly.
The United Nations is our truest form of global
representation. It possesses the capacity to elicit the
best from all of us. Together, our ability to accomplish
these ideals set out in the Millennium Declaration is
possible. Let us rededicate ourselves to its fulfilment.










